Exhibit 10.4


Form of 2014 Growth Grant – Performance-Based Restricted Stock Unit Agreement



WEX INC.
Memorandum
TO:        <<Name>> (the “Grantee”)
FROM:    Melissa Smith, Chief Executive Officer
SUBJECT:    2014 Growth Grant – Performance-Based Restricted Stock Unit
Agreement
DATE:        [_____]
You have been granted, based on the attainment of performance goals in 2016, an
award of Performance-Based Restricted Stock Units (“PSUs”) under the terms of
the 2010 Equity and Incentive Plan (the “Plan”). The PSUs are sometimes
collectively referred to as the “Award.” Attached to this Memorandum is an
Agreement which, along with the Plan, governs your Award. You will be receiving
separately a copy of the Prospectus for the Plan. The Prospectus contains
important information regarding the Plan, including information regarding
restrictions on your rights with respect to the PSUs granted to you. You should
read the Prospectus carefully.
An Award of PSUs does not give you rights as a stockholder of the Company and
you may not transfer or assign any rights in your PSUs. Please note that when
your Award vests (if at all), the Company will withhold from the number of
shares that would otherwise be delivered to you a number of shares of company
stock having a value equal to your tax withholding obligations (similar to
payroll withholding requirements).
Finally, by accepting this Award you are agreeing to abide by the terms of the
Plan and the attached Agreement. To accept this Award and indicate your
agreement to abide by the terms of the Plan and the attached Agreement, you must
indicate your acceptance of the terms by acknowledging your understanding of the
terms through the use of your electronic signature. If you do not want to accept
this Award, you must reject the award in writing by signing and returning it to
Tabitha Hilton in the Human Resources Office in South Portland, Maine by April
15, 2014.

--------------------------------------------------------------------------------

Date of Grant:            [_____]
Target Number of PSUs*:        [__]
Vesting Period:            2016 Performance
Vesting Date:                [_____]



--------------------------------------------------------------------------------



Please carefully review the 2014 Award Agreement, new language has been added
concerning Non-Compete and Non-Solicitation.
 

ActiveUS 123197312v.1
S:\WEX Inc\SEC FILINGS\2014\Form 10-Q\Q1\WEX.DRAFT.2014 Growth Grant PRSU
Agreement.4.2.2014.b.docx

--------------------------------------------------------------------------------

Exhibit 10.4


Form of 2014 Growth Grant – Performance-Based Restricted Stock Unit Agreement



Finally, by electronically accepting this Award you are acknowledging your
understanding and agreement to abide by the terms of the Plan and the attached
Restricted Stock Award Agreement through use of your electronic signature. 
*The above number of PSUs granted is subject to change based on the attached
performance metrics and as otherwise set forth in the Agreement and the Plan.


USE THE SPACE BELOW TO ACCEPT THIS 2014 GRANT:


I accept the Award described in this Memorandum reject the terms of the attached
Agreement.


________________________________        _________________
Signature of Grantee             Date
    
<<Name>> (the “Grantee”)



ActiveUS 123197312v.1
S:\WEX Inc\SEC FILINGS\2014\Form 10-Q\Q1\WEX.DRAFT.2014 Growth Grant PRSU
Agreement.4.2.2014.b.docx

--------------------------------------------------------------------------------

Exhibit 10.4


Form of 2014 Growth Grant – Performance-Based Restricted Stock Unit Agreement



WEX INC.
2014 GROWTH GRANT
PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT
THIS AWARD AGREEMENT (“Agreement”) is entered into by and between WEX INC., a
Delaware corporation (the “Company”), and the Grantee named on the attached
Memorandum (the “Memorandum”), effective as of the Date of Grant set forth on
such Memorandum, pursuant to the terms and conditions of the WEX Inc. 2010
Equity and Incentive Plan (the “Plan”).
WHEREAS, the Company has the authority under and pursuant to the Plan to grant
awards to eligible employees of the Company and its subsidiaries; and
WHEREAS, the Company desires to grant the Award to the Grantee subject to the
terms and conditions of the Plan and this Agreement.
In consideration of the provisions contained in this Agreement, the Company and
the Grantee agree as follows:
1.    The Plan. The Award granted to the Grantee hereunder is made pursuant to
the Plan. A copy of the prospectus for the Plan has been provided to the Grantee
and the applicable terms of such Plan are hereby incorporated herein by
reference. Terms used in this Agreement which are not defined in this Agreement
shall have the meanings used or defined in the Plan.
2.    Award.     Concurrently with the execution of this Agreement and
concurrently with and contingent upon your execution of the Memorandum, and
further subject to the terms and conditions set forth in the Plan and this
Agreement, including without limitation your agreement to comply with the
obligations set forth in Paragraphs 4 and 5 below, the Company hereby grants the
number of Performance-Based Restricted Stock Units indicated in the Memorandum
to the Grantee. Each Performance-Based Restricted Stock Unit entitles the
Grantee, upon vesting, to such number of shares of Company Stock as is
determined pursuant to Exhibit A based on attainment of performance goals and
continued employment.


3.    Vesting of Units.
(a)    Upon the vesting of the Award, as described in this Section, the Company
shall deliver for each Performance-Based Restricted Stock Unit that becomes
vested, such number of shares of Company Stock as is determined pursuant to
Exhibit A based on attainment of performance goals and continued employment;
provided, however, that the Company shall withhold from the Grantee at the time
of delivery of the Company Stock the amount that the Company determines
necessary to pay applicable withholding taxes as and to the extent provided in
Paragraph 10 below. The Company Stock shall be delivered as soon as practicable
following the Vesting Date or event set forth below, but in any case within 30
days after such date or event.
(b)     Subject to Paragraphs 3(c), (d) and (e) and Paragraph 4, the
Performance-Based Restricted Stock Units under the 2014 Growth Grant shall vest
on the Vesting Date set forth on the attached Memorandum based on achievement of
the 2016 Performance Goals set forth in Exhibit A so long as the Grantee remains
employed with the Company through such Vesting Date.

ActiveUS 123197312v.1
S:\WEX Inc\SEC FILINGS\2014\Form 10-Q\Q1\WEX.DRAFT.2014 Growth Grant PRSU
Agreement.4.2.2014.b.docx

--------------------------------------------------------------------------------

Exhibit 10.4


Form of 2014 Growth Grant – Performance-Based Restricted Stock Unit Agreement



(c)    Notwithstanding Paragraph 3(b), upon the Grantee’s death, (i) if the
final number of Performance-Based Restricted Stock Units that are eligible for
vesting is not determined, then the Award shall become immediately and fully
vested as to the Target number of Performance-Based Restricted Stock Units set
forth in the Memorandum, subject to any terms and conditions set forth in the
Plan or imposed by the Compensation Committee of the Board of Directors (the
“Committee”); or (ii) if the final number of Performance-Based Restricted Stock
Units that are eligible for vesting has been determined pursuant to Exhibit A,
then the Award shall become immediately and fully vested for such determined
level of vesting for the Performance-Based Restricted Stock Units, subject to
any terms and conditions set forth in the Plan or imposed by the Committee.
(d)    Notwithstanding Paragraph 3(b), upon a “Change in Control” of the
Company, if the surviving entity does not agree to assume the obligations set
forth in the Agreement, then the Award shall become immediately and fully
vested, subject to any terms and conditions set forth in the Plan or imposed by
the Committee. “Change in Control” shall have the meaning set forth in the Plan.
In the event that the Award becomes immediately and fully vested upon a Change
in Control that occurs prior to or during the calendar-year 2016 performance
period, the Grantee shall vest in the Target number of Performance-Based
Restricted Stock Units set forth in the Memorandum, and the Target performance
goal shall be deemed achieved, unless the Committee determines in its sole
discretion to deem a higher level of achievement of the performance goal
resulting in a greater number of Performance-Based Restricted Stock Units
vesting upon such Change in Control. In the event the Award becomes immediately
and fully vested upon a Change in Control that occurs after such period, the
Grantee shall vest in the number of Performance-Based Restricted Stock Units set
forth in the Memorandum, based on the level of achievement of the performance
goal determined pursuant to Exhibit A. With respect to any Grantee who is a
“covered employee” within the meaning of Section 162(m) of the Internal Revenue
Code of 1986, as amended (“Section 162(m)”), solely to the extent necessary to
maintain the status of the Award as “performance-based compensation” as
determined under Section 162(m), no acceleration of vesting shall result in an
increase in the amount of the Award based on the time-value of money.
(e)    Notwithstanding anything to the contrary in this Agreement, to the extent
that the fair market value (based on the applicable closing trading price of the
Company Stock) of the Company Stock on December 31, 2016 exceeds 200% of the
fair market value of the Company Stock on the Date of Grant of the Award, then
the number of Performance-Based Restricted Stock Units that shall vest pursuant
to this Agreement shall be equal to the product of (i) the number of
Performance-Based Restricted Stock Units that would have vested without regard
to this Section 3(e), and (ii) the quotient of (A) the product of (x) 200% and
(y) the fair market value of the Company Stock on the Date of Grant of the Award
and (B) the fair market value of the Company Stock on the vesting date.


For example and by means of illustration only, if (i) the fair market value of
the Company’s stock on the Date of Grant is $100 per share, (ii) the Grantee’s
Target Number of PRSUs is 100, (iii) the number of PRSUs that would have vested
without regard to this Section 3(e) based on satisfaction of the performance
metrics is 200% of the Target Number of PRSUs, or 200 PRSUs, and (iv), the fair
market value of the Company’s stock on the Vesting Date is $300 per share, then
the number of shares of Company Stock deliverable to the Grantee on the Vesting
Date shall be 133, calculated as follows: 133 = the product of (i) 200 (the
number of PRSUs that would have vested without regard to Section 3(e)) and (ii)
(the quotient of (A) the product of (x) 200% and

ActiveUS 123197312v.1
S:\WEX Inc\SEC FILINGS\2014\Form 10-Q\Q1\WEX.DRAFT.2014 Growth Grant PRSU
Agreement.4.2.2014.b.docx

--------------------------------------------------------------------------------

Exhibit 10.4


Form of 2014 Growth Grant – Performance-Based Restricted Stock Unit Agreement



(y) $100 (the FMV of the stock on the Date of Grant)) and (B) $300 (the FMV of
the stock on the Vesting Date).
4.     Confidential and Proprietary Information. The Grantee acknowledges that
in connection with his/her employment with the Company, the Grantee has and will
continue to have access to information of a nature not generally disclosed to
the public. The Grantee agrees to keep confidential and not disclose to anyone,
unless legally compelled to do so, Confidential and Proprietary Information.
“Confidential and Proprietary Information” includes but is not limited to all
Company business and strategic plans, financial details, computer programs,
manuals, contracts, current and prospective client and supplier lists, and all
other documentation, business knowledge, data, material, property and supplier
lists, and developments owned, possessed or controlled by the Company,
regardless of whether possessed or developed by the Grantee in the course of
his/her employment. Such Confidential and Proprietary Information may or may not
be designated as confidential or proprietary and may be oral, written or
electronic media. The Grantee understands that such information is owned and
shall continue to be owned solely by the Company, and hereby represents that
he/she has not and will not disclose, directly or indirectly, in whole or in
part, any Confidential and Proprietary Information. The Grantee acknowledges
that he/she has complied and will continue to comply with this commitment, both
as an employee and after the termination of his/her employment.




5.    Non-Competition and Non-Solicitation. The Grantee agrees that during
his/her employment with the Company and for a period of twelve months following
the termination of his/her employment with the Company, he/she shall not:


(a)    Contact, call on, provide advice to, solicit, take away, or divert,
and/or influence or attempt to influence any customers, clients, and/or patrons
of the Company;
(b)    Solicit or induce, either directly or indirectly, any employee of the
Company to leave the employ of the Company or take any action to assist any
subsequent employer or any other entity, either directly or indirectly, in
soliciting or inducing any other Company employee to leave the employ of the
Company; or hire or employ, or assist in the hire or employment of, either
directly or indirectly, any individual employed by the Company within sixty days
preceding that individual’s hire by the Grantee or his/her subsequent employer;
and/or
(c)    Become employed by, render services to or directly or indirectly (whether
for compensation or otherwise) own or hold a proprietary interest in, manage,
operate, or control, or join or participate in the ownership, management,
operation or control of, or furnish any capital to or be connected in any manner
with, any Competing Enterprise.  For purposes of this subsection (c), a
“Competing Enterprise” means any entity, organization or person engaged, or
planning to become engaged, in substantially the same or similar business to
that being conducted or actively and specifically planned to be conducted during
the Grantee’s employment with the Company or within six months after the
Grantee’s termination of employment with the Company or its subsidiaries, owned
or controlled. It includes, without limitation: (i) the business of developing,
managing, operating, marketing, processing, financing, or otherwise being
involved in providing any products or services relating to transaction or
payment processing, including those for the benefit of fleets; travel;
healthcare; education; payroll; or, benefits through charge cards, credit cards,
procurement cards or any other form of payment services or electronic commerce;
(ii) the sale,

ActiveUS 123197312v.1
S:\WEX Inc\SEC FILINGS\2014\Form 10-Q\Q1\WEX.DRAFT.2014 Growth Grant PRSU
Agreement.4.2.2014.b.docx

--------------------------------------------------------------------------------

Exhibit 10.4


Form of 2014 Growth Grant – Performance-Based Restricted Stock Unit Agreement



distribution or publication of petroleum product pricing or management
information or other products or services currently sold or to the best of
his/her knowledge contemplated to be sold by the Company or any of its owned or
controlled subsidiaries, and (iii) the business of developing, managing,
operating, marketing, processing, financing, or otherwise being involved in
providing commercial travel, entertainment and purchasing credit cards. The
restrictions in this Paragraph shall not be construed to prevent the Grantee
from, following the termination of his/her employment with the Company, working
for a business entity that does not compete with the Company or its subsidiaries
simply because the entity is affiliated with a Competing Enterprise, so long as
the entity is operationally separate and distinct from the Competing Enterprise
and the Grantee’s job responsibilities at that entity are unrelated to the
Competing Enterprise. The restrictions in this Paragraph will not apply to
employment by or the rendering of services to businesses that sell fuel or
convenience items if those businesses are not directly competing with the
Company or its subsidiaries, owned or controlled. The Grantee acknowledges that
the Company’s and its subsidiaries’ businesses are conducted internationally and
agrees that the provisions in this Paragraph shall operate wherever the Company
conducts business.
The Company has previously entered into agreements with certain executives and
employees that contain restrictive covenants (“Restrictions”). For the avoidance
of doubt, if the Grantee is party to an employment or other agreement containing
Restrictions on (a) solicitation of customers, clients, and/or patrons of the
Company, (b) solicitation or hire of Company employees, and/or (c) competition
(collectively, “Existing Restrictions”), any such Existing Restrictions will
remain in effect and the Grantee shall be bound by such Existing Restrictions,
rather than the Restrictions contained in this Paragraph 5.
The Grantee agrees and acknowledges that the period of time of the above-noted
restrictive covenants imposed by this Agreement is fair, and reasonable and
necessary under the circumstances and is reasonably required for the protection
of the Company. The Grantee also acknowledges that in the event he/she breaches
any part of this Paragraph 5, the damages to the Company would be irreparable.
Therefore, in addition to monetary damages and/or reasonable attorney fees, the
Company shall have the right to seek injunctive and/or other equitable relief in
any court of competent jurisdiction to enforce the restrictive covenants
contained in this Agreement. Further, the Grantee consents to the issuance of a
temporary restraining order to maintain the status quo pending the outcome of
any proceeding.
6.    Termination of Employment. Notwithstanding any other provision of the Plan
to the contrary, upon the termination of the Grantee’s employment with the
Company and its subsidiaries for any reason whatsoever (other than death), the
Award, to the extent not yet vested, shall immediately and automatically
terminate; provided, however, that the Committee may, in its sole and absolute
discretion agree to accelerate the vesting of the Award, upon termination of
employment or otherwise, for any reason or no reason, but shall have no
obligation to do so.
For purposes of the Plan and the Award, a termination of employment shall be
deemed to have occurred on the date upon which the Grantee ceases to perform
active employment duties for the Company following the provision of any
notification of termination or resignation from employment, and without regard
to any period of notice of termination of employment (whether expressed or
implied) or any period of severance or salary continuation. Notwithstanding any
other provision of the Plan, the Award, this Agreement or any other agreement
(written or oral) to the contrary, the Grantee shall not be entitled (and by
accepting an Award, thereby irrevocably waives any such entitlement) to any
payment or other benefit to compensate the Grantee for the loss of any

ActiveUS 123197312v.1
S:\WEX Inc\SEC FILINGS\2014\Form 10-Q\Q1\WEX.DRAFT.2014 Growth Grant PRSU
Agreement.4.2.2014.b.docx

--------------------------------------------------------------------------------

Exhibit 10.4


Form of 2014 Growth Grant – Performance-Based Restricted Stock Unit Agreement



rights under the Plan as a result of the termination or expiration of an Award
in connection with any termination of employment. No amounts earned pursuant to
the Plan or any Award shall be deemed to be eligible compensation in respect of
any other plan of the Company or any of its subsidiaries.
7.    No Assignment. Except as expressly permitted under the Plan, this
Agreement may not be assigned by the Grantee by operation of law or otherwise.
8.    No Rights to Continued Employment. Neither this Agreement nor the Award
shall be construed as giving the Grantee any right to continue in the employ of
the Company or any of its subsidiaries, or shall interfere in any way with the
right of the Company to terminate such employment.
9.    Governing Law. This Agreement and the legal relations between the parties
shall be governed by and construed in accordance with the internal laws of the
State of Delaware, without effect to the conflicts of laws principles thereof.
10.    Tax Obligations. As a condition to the granting of the Award and the
vesting thereof, the Grantee acknowledges and agrees that he/she is responsible
for the payment of income and employment taxes (and any other taxes required to
be withheld) payable in connection with the vesting of an Award. Accordingly,
the Grantee agrees to remit to the Company or any applicable subsidiary an
amount sufficient to pay such taxes. Such payment shall be made to the Company
or the applicable subsidiary of the Company in a form that is reasonably
acceptable to the Company, as the Company may determine in its sole discretion.
Notwithstanding the foregoing, the Company may retain and withhold from delivery
at the time of vesting that number of shares of Company Stock having a fair
market value equal to the taxes owed by the Grantee, which retained shares shall
fund the payment of such taxes by the Company on behalf of the Grantee.
11.    Notices. Any notice required or permitted under this Agreement shall be
deemed given when delivered personally, or when deposited in a United States
Post Office, postage prepaid, addressed, as appropriate, to the Grantee at the
last address specified in the Grantee’s employment records (or such other
address as the Grantee may designate in writing to the Company), or to the
Company, 97 Darling Avenue, South Portland, ME 04106, Attention: General
Counsel, or such other address as the Company may designate in writing to the
Grantee.
12.    Failure to Enforce Not a Waiver. The failure of the Company to enforce at
any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.
13.    Amendments. This Agreement may be amended or modified at any time by an
instrument in writing signed by the parties hereto.
14.    Authority. The Committee has complete authority and discretion to
determine Awards, and to interpret and construe the terms of the Plan and this
Agreement. The determination of the Committee as to any matter relating to the
interpretation or construction of the Plan or this Agreement shall be final,
binding and conclusive on all parties.
15.    Rights as a Stockholder. The Grantee shall have no rights as a
stockholder of the Company with respect to any shares of common stock of the
Company underlying or relating to any Award until the issuance of a stock
certificate to the Grantee in respect of such Award.

ActiveUS 123197312v.1
S:\WEX Inc\SEC FILINGS\2014\Form 10-Q\Q1\WEX.DRAFT.2014 Growth Grant PRSU
Agreement.4.2.2014.b.docx

--------------------------------------------------------------------------------

Exhibit 10.4


Form of 2014 Growth Grant – Performance-Based Restricted Stock Unit Agreement



IN WITNESS WHEREOF, this Agreement is effective as of the date first above
written.


WEX INC.


____________________________________
By:     Melissa Smith
Its:    Chief Executive Officer
 

ActiveUS 123197312v.1
S:\WEX Inc\SEC FILINGS\2014\Form 10-Q\Q1\WEX.DRAFT.2014 Growth Grant PRSU
Agreement.4.2.2014.b.docx

--------------------------------------------------------------------------------

Exhibit 10.4


Form of 2014 Growth Grant – Performance-Based Restricted Stock Unit Agreement





Exhibit A


[Annual performance metrics listed here.]



ActiveUS 123197312v.1
S:\WEX Inc\SEC FILINGS\2014\Form 10-Q\Q1\WEX.DRAFT.2014 Growth Grant PRSU
Agreement.4.2.2014.b.docx